 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.4


THIS WARRANT AND THE SECURITIES WHICH MAY BE ISSUED UPON ITS EXERCISE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), NOR HAVE
THEY BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY
STATE.  NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON ITS EXERCISE MAY
BE SOLD, TRANSFERRED, HYPOTHECATED, OR OTHERWISE DISPOSED OF UNLESS A
REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH TRANSFER, THE
TRANSFER IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT OR AS OTHERWISE
PERMITTED BY THE COMPANY, OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY, REGISTRATION UNDER THE ACT IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO
COMPLY WITH THE ACT AND WITH APPLICABLE STATE SECURITIES LAWS.
 
MONUMENT RESOURCES, INC.
 
WARRANT TO PURCHASE SHARES
 
No. W-2


THIS CERTIFIES THAT, for value received, and subject to the provisions and upon
the terms and conditions hereinafter set forth, A.G. Foust (the “Holder”) is
entitled to subscribe for and purchase up to 400,000 fully paid and
nonassessable shares of common stock, no par value, as adjusted pursuant to
Section 4 hereof (the “Shares”) of Monument Resources, Inc., a Colorado
corporation (the “Company”).  This warrant (the “Warrant”) was approved by the
Company’s Board of Directors by consent resolutions effective on January 30,
2008.


1.           Definitions
 
(a)           Warrant Price.  The “Warrant Price” shall be $0.40 per Share (as
adjusted pursuant to Section 4 hereof).
 
(b)           Warrant Issue Date.  The Warrant Issue Date shall be March 5,
2008.
 
(c)           Term.  The purchase right represented by this Warrant is
exercisable, in whole or in part, at any time and from time to time during the
time beginning on the Warrant Issue Date and ending on March 4, 2010.
 
2.           Method of Exercise; Payment; Issuance of New Warrant.
 
Subject to Section 1 hereof, the purchase right represented by this Warrant may
be exercised by the Holder hereof, in whole or in part and from time to time, by
the surrender of this Warrant (with the notice of exercise form attached hereto
as Exhibit A duly executed) at the principal office of the Company and by the
payment to the Company, by check or wire transfer, of an amount equal to the
then applicable Warrant Price multiplied by the number of Shares then
 

Warrant No. W-2          
 
Page 1

--------------------------------------------------------------------------------

 

being purchased.  In the event of any exercise of the rights represented by this
Warrant, and if the Shares are DTC eligible, the Company shall credit such
aggregate number of Shares to which the Holder shall be entitled to the Holder’s
or its designee’s balance account with The Depository Trust Company; provided,
however, if the Holder requests physical delivery of any or all of the Shares,
or, if the Shares are not DTC eligible, then the Company shall, on or before the
fifth (5th) day following the date of exercise of this Warrant, issue and
surrender to a common carrier for overnight delivery to the address specified in
writing by the Holder, a certificate, registered in the name of the Holder, for
the number of Shares to which the Holder shall be entitled pursuant to such
request.  Upon delivery of the Warrant and payment of the Warrant Price referred
to above, the Holder of this Warrant shall be deemed for all corporate purposes
to have become the Holder of record of the Shares with respect to which this
Warrant has been exercised.  Unless this Warrant has been fully exercised or
expired, a new Warrant representing the portion of the Shares, if any, with
respect to which this Warrant shall not have been exercised shall also be issued
to the Holder hereof on or before the fifth (5th) day following exercise of this
Warrant.
 
3.           Stock Fully Paid.  All Shares that may be issued upon the exercise
of the rights represented by this Warrant will, upon issuance pursuant to the
terms and conditions herein, be fully paid and nonassessable, and free from all
taxes, liens and charges with respect to the issue thereof other than such as
may be imposed by federal or state securities laws or by the Holder hereof.
 
4.           Adjustment of Warrant Price and Number of Shares.  The number and
kind of securities purchasable upon the exercise of this Warrant and the Warrant
Price shall be subject to adjustment from time to time upon the occurrence of
certain events, as follows:
 
(a)           Reclassification or Merger.  In case of any reclassification,
change or conversion of securities of the class issuable upon exercise of this
Warrant (other than a change in par value, or from par value to no par value, or
from no par value to par value, or as a result of a subdivision or combination),
or in case of any merger of the Company with or into another corporation (other
than a merger with another corporation in which the Company is the acquiring and
the surviving corporation and which does not result in any reclassification or
change of outstanding securities issuable upon exercise of this Warrant), the
Company, or such successor corporation, as the case may be, or its parent
corporation, shall duly execute and deliver to the Holder of this Warrant a new
Warrant (in form and substance reasonably satisfactory to the Holder of this
Warrant), so that the Holder of this Warrant shall have the right to receive
upon exercise thereof, at a total purchase price equal to that payable upon the
exercise of the unexercised portion of this Warrant, and in lieu of the Shares
theretofore issuable upon exercise of this Warrant, the kind and amount of
shares of stock, other securities, money and property receivable upon such
reclassification, change, conversion or merger by a Holder of the number of
Shares then purchasable under this Warrant immediately prior to such
reclassification, change, conversion or merger.  Such new Warrant shall provide
for adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 4.  The provisions of this subparagraph
(a) shall similarly apply to successive reclassifications, changes, conversions
and mergers.
 

Warrant No. W-2          
 
Page 2

--------------------------------------------------------------------------------

 


(b)           Subdivision or Combination of Shares.  If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide its
outstanding Shares into a greater number of shares (by any stock split, stock
dividend, recapitalization or otherwise) or combine its outstanding Shares in to
a lesser number of shares (by combination, reverse stock split or otherwise),
the Warrant Price shall be proportionately decreased in the case of a
subdivision or increased in the case of a combination, effective at the close of
business on the date the subdivision or combination becomes effective.
 
(c)           Stock Dividends and Other Distributions.  In case the Company
shall make or issue, or shall fix a record date for the determination of
eligible holders entitled to receive, a dividend or other distribution with
respect to the Shares (or any shares of stock or other securities at the time
issuable upon exercise of the Warrant) of any assets (including, without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction), then, in each such case, the Holder
of this Warrant on exercise hereof at any time after the consummation, effective
date or record date of such dividend or other distribution, shall receive, in
addition to the Shares (or such other stock or securities) issuable on such
exercise prior to such date, and without the payment of additional consideration
therefor, the securities or such other assets of the Company to which such
Holder would have been entitled upon such date if such Holder had exercised this
Warrant on the date hereof and had thereafter, during the period from the date
hereof to and including the date of such exercise, retained such shares and / or
all other additional stock available by it as aforesaid during such period
giving effect to all adjustments called for by this Section 4.  At the time of
any such dividend or distribution, the Company shall make appropriate reserves
to ensure the timely performance of the provisions of this Section 4(c).
 
(d)           Adjustment of Number of Shares.  Upon each adjustment in the
Warrant Price, the number of Shares purchasable hereunder shall be adjusted, to
the nearest whole share, to the product obtained by multiplying the number of
Shares purchasable immediately prior to such adjustment in the Warrant Price by
a fraction, the numerator of which shall be the Warrant Price immediately prior
to such adjustment and the denominator of which shall be the Warrant Price
immediately thereafter, such that the aggregate Warrant Price payable for the
exercise of all Shares shall remain the same.
 
5.           Notice of Adjustments.
 
Whenever the Warrant Price or the number of Shares purchasable hereunder shall
be adjusted pursuant to Section 4 hereof, the Company shall make a certificate
signed by its chief financial officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Warrant Price and the number of
Shares purchasable hereunder after giving effect to such adjustment, which shall
be mailed (without regard to Section 13 hereof, by first class mail, postage
prepaid) to the Holder of this Warrant.


6.           Fractional Shares.
 
No fractional Shares are to be issued upon any exercise of this Warrant, but
rather the number of Shares issued upon such exercise of this Warrant shall be
rounded up or down to the nearest whole number.

Warrant No. W-2          
 
Page 3

--------------------------------------------------------------------------------

 


7.           Compliance with Securities Act; Disposition of Warrant or
Shares.  This Warrant is subject to the restrictions on transfer set forth
herein and therein.  Upon surrender for transfer of this Warrant and compliance
with said restrictions on transfer, the Company shall execute and deliver in the
name of the transferee or transferees a new Warrant for a like number of Shares.
(a)           The Holder of this Warrant, by acceptance hereof, agrees that this
Warrant, and the Shares to be issued upon exercise hereof are being acquired for
investment and that such Holder will not offer, sell or otherwise dispose of
this Warrant, or any Shares to be issued upon exercise hereof except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended (the “Act”).  If at the time of any transfer or exercise of
this Warrant or any of the Shares, such securities have not been registered
under the Act and are not eligible for sale without registration under Rule 144
of the Act, the Company may require as a condition of allowing such transfer or
exercise, that the Holder furnish to the Company an opinion of counsel or such
other information as is reasonably necessary to establish that such transfer and
exercise may be made without registration under the Act.  All Shares issued upon
exercise of this Warrant (unless registered under the Act) shall be stamped or
imprinted with a legend in substantially the following form:
 
“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“ACT”), NOR HAS IT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES
LAWS OF ANY STATE.  THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED,
OR OTHERWISE DISPOSED OF UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN
EFFECT AS TO SUCH TRANSFER, THE TRANSFER IS MADE IN ACCORDANCE WITH RULE 144
UNDER THE ACT OR AS OTHERWISE PERMITTED BY THE COMPANY, OR, IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY, REGISTRATION UNDER THE ACT IS UNNECESSARY
IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT AND WITH APPLICABLE STATE
SECURITIES LAWS.”


(b)           This Warrant shall not be assigned, transferred or otherwise
conveyed, in whole or in part, by the Holder except with the prior written
consent of the Company; provided that Holder may assign this Warrant, in whole
or in part, to any parent, majority-owned subsidiary or other affiliate upon the
Holder providing written notice thereof to the Company.  This Warrant, if
presented for a transfer or exchange to which the Company has consented or to
which the Company’s consent is not required, shall (if so required by the
Company) be duly endorsed by, or be accompanied by, or be accompanied by
instruments of transfer in form satisfactory to the Company duly executed by,
the registered Holder or its authorized attorney.
 
(c)           Any such exchange or transfer shall be without charge, except that
the Company may require payment of the sum sufficient to cover any tax or
governmental charge that may be imposed in relation thereto by a government
other than the federal government of the United States or the government of any
of its states.
 

Warrant No. W-2          
 
Page 4

--------------------------------------------------------------------------------

 


(d)           The Company may deem and treat the registered Holder hereof as the
absolute owner hereof and notwithstanding any notation of ownership or on
account of the principal hereof, for the exercise hereof and for all other
purposes, and the Company shall not be affected by any notice to the contrary.
 
8.           Rights as Shareholders.  Except as provided in Section 4(c) and 22,
no holder of this Warrant, as such, shall be entitled to vote or receive
dividends or be deemed the holder of Shares or any other securities of the
Company which may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
Holder of this Warrant, as such, any of the rights of a shareholder of the
Company or any right to vote for the election of managers or upon any matter
submitted to shareholders at any meeting thereof, or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.
 
9.           Representations of Company.  The Company hereby represents and
warrants to the Holder as follows:
 
(a)           Organization, Good Standing, Qualification and Authorization of
the Company.  The Company is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Colorado and has all requisite
corporate power and authority to carry on its business as now conducted and as
presently proposed to be conducted in the future.  The Company is duly qualified
to transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on its business or
properties taken as a whole.  All corporate action on the part of the Company
and its officers and directors necessary for the authorization, execution, and
delivery of this Warrant and the performance of all obligations of the Company
hereunder, has been taken.
 
(b)           Governmental Consents; Compliance.  No consent or filing with, any
governmental authority on the part of the Company is required in connection with
this Warrant.  To the Company’s knowledge, the Company is not in violation or
default of any provision of any instrument, judgment, order, writ, decree or
contract to which it is a party or by which it is bound or, to its knowledge, of
any provision of federal or state statute, rule or regulation applicable to the
Company, in each instance in which the effect of such violation or default would
have a material adverse effect upon the Company.  The execution, delivery, and
performance of and compliance with this Warrant will not result in any material
violation of any agreement to which the Company is a party.
 
(c)           Authority.  The Company represents that it has full right, power
and authority to enter into the transactions contemplated by this Warrant and to
perform its obligations hereunder.  This Warrant constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.
 

Warrant No. W-2          
 
Page 5

--------------------------------------------------------------------------------

 


(d)           Disclosure.  The Company has fully provided the Holder with the
opportunity to obtain all information which the Holder has requested for making
its decision to enter into this Warrant.  There exists no fact or circumstance
which has not been previously disclosed to the Holder and to the knowledge of
the Company materially and adversely affects or is reasonably likely to
materially and adversely affect the Company’s business, assets, conditions,
affairs, operations or properties, financially or otherwise.
 
10.           Lock-Up.  In connection with any registration of the offering of
any securities of the Company under the Act, if so requested by the Company or
any representative of the underwriters (the “Managing Underwriter”), this
Warrant, the Shares issuable upon exercise hereof and any securities of the
Company issued with respect thereto may not be sold or otherwise transferred
during the period specified by the Company’s Board of Directors at the request
of the Managing Underwriter, with such period not to exceed one hundred eighty
(180) days following the effective date of a registration statement of the
Company filed under the Act (the “Market Standoff Period”).  The Company may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such Market Standoff Period.
 
11.           Reservation of Shares.  The Company hereby covenants that from the
date hereof through the end of the term of this Warrant there shall be reserved
for issuance and delivery upon exercise of this Warrant such number of Shares or
other shares of capital stock of the Company as are from time to time issuable
upon exercise of this Warrant.  All such shares shall be duly authorized, and
when issued upon such exercise, shall be validly issued, fully paid and
non-assessable, free and clear of all liens, security interests, charges and
other encumbrances or restrictions on sale and free and clear of all preemptive
rights, except encumbrances or restrictions arising under federal or state
securities laws.  The Holder agrees that he may exercise this Warrant only to
the extent that after such exercise there remains a sufficient number of
authorized and unissued Shares to accommodate the exercise of all outstanding
Warrants issued by the Company to other Holders.
 
12.           Amendment, Modification and Waiver.  Any term of this Warrant may
be amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with the written consent of the Company and the
Holder.  Any waiver or amendment effected in accordance with this Section 12
shall be binding upon any Holder of the Warrant, including all future holders of
the Warrant.
 
13.           Notices.  All notices which any party to this Warrant may be
required or may desire to serve on any other party shall be in writing and may
be delivered by personal service, sent by facsimile with confirmation of
receipt, sent by nationally recognized overnight courier service, specifying
next day delivery with written verification of receipt, or sent by registered or
certified mail, return receipt requested, with postage thereon fully
prepaid.  Service of any such notice made by mail shall be deemed complete on
the date of actual delivery as shown by the addressee’s registry or
certification receipt or at the expiration of the third (3rd) business day after
the date of mailing, whichever is earlier in time.  Any such communications
shall be addressed to the party to be notified as listed on the Note.
 

Warrant No. W-2          
 
Page 6

--------------------------------------------------------------------------------

 


14.           Lost Warrant or Stock Certificates.  The Company covenants to the
Holder hereof that, upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant or any
stock certificate and, in the case of any such loss, theft or destruction, upon
receipt of an indemnity reasonably satisfactory to the Company, or in the case
of any such mutilation upon surrender and cancellation of such Warrant or stock
certificate, the Company will make and deliver a new Warrant or stock
certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant or stock certificate.
 
15.           Descriptive Headings.  The descriptive headings of the several
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant.
 
16.           Governing Law.  This Warrant shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Colorado without regard to its conflicts of laws principles.
 
17.           Remedies.  In case any one or more of the covenants and agreements
contained in this Warrant shall have been breached, the Holder hereof (in the
case of a breach by the Company), or the Company (in the case of a breach by
Holder), may proceed to protect and enforce their or its rights either by suit
in equity and / or by action at law, including, but not limited to, an action
for damages as a result of any such breach and / or an action for specific
performance of any such covenant or agreement contained in this Warrant.
 
18.           Acceptance.  Receipt of this Warrant by the Holder hereof shall
constitute acceptance of and agreement to the foregoing terms and conditions.
 
19.           No Impairment of Rights.  Except to the extent waived or consented
to by the Holder or as otherwise permitted by the terms hereof, the Company will
not, by amendment of its Articles of Incorporation or through any other means,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder of this Warrant against
impairment.
 
20.           Severability.  If any term, provision, covenant, or restriction of
this Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.
 
21.           Construction.  The parties hereto acknowledge that each party was
represented by legal counsel (or had the opportunity to be represented by legal
counsel) in connection with this Warrant, and that each of them and their
counsel have reviewed and revised this Warrant, or have had an opportunity to do
so, and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in their
interpretation of this Warrant or any amendments or any exhibits hereto or
thereto.
 

Warrant No. W-2          
 
Page 7

--------------------------------------------------------------------------------

 


22.           Notices of Record Date.  In case:
 
(a)           the Company shall take a record of the holders of its Shares (or
other stock or securities at the time receivable upon the exercise of this
Warrant), for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities or to receive any other right; or
 
(b)           of any consolidation or merger of the Company with or into another
corporation, any capital reorganization of the Company, any reclassification of
the capital stock of the Company, or any conveyance of all or substantially all
of the assets of the Company to another corporation in which holders of the
Company’s stock are to receive stock, securities or property of another
corporation; or
 
(c)           of any voluntary dissolution, liquidation or winding-up of the
Company; or
 
(d)           of any redemption or conversion of all outstanding Shares (or
other stock or securities at the time receivable upon the exercise of this
Warrant);
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder of this Warrant a notice specifying, as the case may be, (i) the date on
which a record is to be taken for the purpose of such dividend, distribution or
right, or (ii) the date on which such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation, winding-up,
redemption or conversion is to take place, and the time, if any is to be fixed,
as of which the holders of record of Shares (or such stock or securities as at
the time are receivable upon the exercise of this Warrant), shall be entitled to
exchange their Shares (or such other stock or securities), for securities or
other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up.  Such
notice shall be delivered at least seven (7) days prior to the date therein
specified.
 
23.           Organic Change.  Any recapitalization, reorganization,
reclassification, consolidation, merger, sale of all or substantially all of the
Company’s assets or other transaction in each case which is effected in such a
way that holders of shares of common stock are entitled to receive (either
directly or upon subsequent liquidation) stock, securities or assets with
respect to or in exchange for shares of Common Stock is referred to herein as an
“Organic Change.”  Prior to the consummation of any Organic Change, the Company
will secure from the person or entity purchasing such assets or the successor
resulting from such Organic Change (in each case, the “Acquiring Entity”) a
written agreement (in form and substance satisfactory to the holders of Warrants
representing at least two-thirds of the Shares issuable upon exercise of the
Warrants then outstanding) to deliver to each holder of Warrants in exchange for
such Warrants, a security of the Acquiring Entity evidenced by a written
instrument substantially similar in form and substance to this Warrant and
satisfactory to the Holders of the Warrants (including an adjusted warrant
exercise price equal to the value for the Shares reflected by the terms of such
consolidation, merger or sale, and exercisable for a corresponding number of
Shares acquirable and receivable upon exercise of the Warrants without regard to
any limitations on exercise, if the value so reflected is less than any
applicable Warrant Price immediately prior to such consolidation, merger or
sale).  Prior to the consummation of any other Organic Change, the
 

Warrant No. W-2          
 
Page 8

--------------------------------------------------------------------------------

 


Company shall make appropriate provision (in form and substance satisfactory to
the Holders of Warrants representing a majority of the Shares issuable upon
exercise of the Warrants then outstanding) to insure that each of the Holders of
the Warrants will thereafter have the right to acquire and receive in lieu of or
in addition to (as the case may be) the Shares immediately theretofore issuable
and receivable upon the exercise of such Holder’s Warrants (without regard to
any limitations on exercise), such shares of stock, securities or assets that
would have been issued or payable in such Organic Change with respect to or in
exchange for the number of Shares which would have been issuable and receivable
upon the exercise of such holder’s Warrant as of the date of such Organic Change
(without taking into account any limitations or restrictions on the
exercisability of this Warrant).
 


 


 
[Remainder of Page Intentionally Left Blank]
 

Warrant No. W-2          
 
Page 9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned has duly caused this Warrant to be signed in
its name and on its behalf by its duly authorized officer as of the Warrant
Issue Date.


MONUMENT RESOURCES, INC.
a Colorado corporation




By:               /s/ A.G. Foust
Name:          A.G. Foust
Its:               President


AGREED AND ACCEPTED:


A.G. FOUST




/s/ A.G. Foust

Warrant No. W-2          
 
Page 10

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
NOTICE OF EXERCISE


To:           Monument Resources, Inc.


1.           The undersigned hereby elects to purchase ________Shares of
Monument Resources, Inc. pursuant to the terms of the attached Warrant, and
tenders herewith payment of the purchase price of such shares in full.
 
2.           Please issue a certificate or certificates representing said shares
in the name of the undersigned or in such other name or names as are specified
below:



--------------------------------------------------------------------------------

(Name)
 

 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

(Address)
 
3.           The undersigned represents that the aforesaid shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares.


 
 



--------------------------------------------------------------------------------

 (Signature)





--------------------------------------------------------------------------------

 (Date)


Warrant No. W-2          
 
 
Page 11
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------